Case 5:18-cv-01526-SMH-KLH Document 117 Filed 01/28/20 Page 1 of 1 PageID #: 3571




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION


  MAGNOLIA ISLAND PLANTATION L L C                       CASE NO. 5:18-CV-01526
  ET AL

  VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

  LUCKY FAMILY L L C ET AL                               MAGISTRATE JUDGE HAYES


                             NOTICE OF DEFICIENT DOCUMENT

  NOTE: Repeated errors in filing that result in formal Notices of Deficiency or electronic
  notification of filing errors may, at the discretion of the Clerk of Court and with approval of the
  Judges of the court, subject the filer to remedial action, i.e. mandatory training, restriction of
  filing privileges, etc.

  NOTICE TO FILER:

  The Memorandum in Support of Motion filed on January 27, 2020 by Barbara Marie Carey
  Lollar was DEFICIENT for the following reason(s):

             Leave of court has not been granted for the filing of this supplemental
              memorandum. LR7.4 indicates "Memoranda may not be supplemented except with
              leave of court first obtained."


  Please electronically submit a “Corrective Document” within 10 days from the date of this
  notice or the document may be stricken by the court. PLEASE ENTITLE THE
  SUBMISSION, “CORRECTIVE DOCUMENT.” All filing deadlines previously set remain
  in effect. Issuance of this deficiency does not amount to an extension of any deadline.

  For questions regarding this document or transmission, please call our CM/ECF help desk at 1-
  866-323-1101.
